Candler, J.
1. The instructions of the trial court as to confessions and as to dying declarations were warranted by the evidence, and stated correct principles of law.
2. The charge on the subject of reasonable doubt contained no error sufficient to require the grant of a new trial.
3. The evidence did not require a charge on the law of voluntary manslaughter, and no request for such a charge seems to have been made.
4. The court below committed no error in overruling the motion for a new triaL on the general grounds. Judgment affirmed,.

By five Justices.